DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 04/21/2022. This Action is made FINAL.

Claims 1-3 and 6-10 received on 04/21/2022 are considered in this Office Action. Claims 04/21/2022 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 and 06/17/2022 are being considered by the examiner.

Response to Arguments
Claims 1 and 4 were previously provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16,887,661 in view of Tesla (Tesla Mobile App Walkthrough, hereinafter Tesla). In response to the Applicant’s amendment to claim 1, the provisional rejection on the ground of nonstatutory double patenting has been withdrawn.

Applicant’s arguments with respect to rejection of claim 1 under 35 USC § 103 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claim 1 has been withdrawn. 

Applicant’s arguments with respect to claims 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tesla (Tesla Mobile App Walkthrough, hereinafter Tesla) in view Walker (How to change the taskbar position in Windows 10, hereinafter Walker), and further in view of Laskowsky et al. (US 9586579 B1, hereinafter Laskowsky).

Tesla was cited in the previous Non-Final Rejection.


    PNG
    media_image1.png
    812
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    812
    458
    media_image2.png
    Greyscale

Modified Figure 1. (a) Home Screen (b) Summon Screen 


    PNG
    media_image3.png
    822
    462
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    826
    461
    media_image4.png
    Greyscale

Modified Figure 2. (a) Summon Performing Screen (b) Control Screen

    PNG
    media_image5.png
    518
    290
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    530
    297
    media_image6.png
    Greyscale

Modified Figure 3. (a) Climate Tab (b) Control Tab


    PNG
    media_image7.png
    561
    320
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    547
    310
    media_image8.png
    Greyscale

Modified Figure 4. (a) Charging Tab (b) Adjusting Charging Setting
Regarding claim 9, Tesla teaches an operation device for an autonomous vehicle, comprising a touch panel configured to display at least one of a start button and a deceleration button (Modified Figure 1 (a) and (b), wherein upon pressing the “summon” button in the home screen, the display is redirected to Summon screen, where in “forward” and “reverse” buttons which correspond to a start button, as it would start the “summon” function upon pressing a button), 
a notification button (Modified Figure 2 (b), wherein “honk horn” and “flash lights” buttons corresponds to notification button), and 
a tab switch (Modified Figure 3. (a), wherein when the “Climate” button, shown in bottom emphasized with a box, corresponds to a tab switch, and the tab menu, which comprises of tab switches, is also shown at the bottom in Modified Figure 1 (a) and Modified Figure 2 (b), thus indicating that it can be implemented in other screens), 
the autonomous vehicle being autonomously drivable (Modified Figure 1 (a) and (b), wherein the “summon” feature allows the vehicle to autonomous maneuver to the user’s location or location of choice and is initiated upon pressing “forward” or “reverse” button, hence inferring the autonomous vehicle being capable of driving autonomously), 
the start button being a button for starting driving of the autonomous vehicle in an autonomous drive mode (Modified Figure 1 (a) and (b), wherein the “summon” feature allows the vehicle to autonomous maneuver to the user’s location or location of choice), 
the deceleration button being a button for decelerating the autonomous vehicle during the autonomous drive mode (Modified Figure 1 (c), wherein the “stop” button will decelerate the vehicle to stop during the operation of “summon” function), 
the notification button being a button for performing notification to an outside of the autonomous vehicle (Modified Figure 2 (b), wherein “honk horn” and “flash lights” corresponding to examples of performing notification to an outside of the autonomous vehicle), and 
the tab switch being a switch for displaying or enlarging an equipment control button group for controlling equipment mounted on the autonomous vehicle, the equipment comprising an air conditioning system, wipers, headlamps and taillamps (Modified Figure 3. (a), wherein when the “Climate” tab switch is pressed, the equipment control button group for controlling the climate equipment, such as the air conditioning system, which corresponds to the tab switch is displayed), but fails to specifically teach comprising a touch panel configured to display at least one of a start button and a deceleration button, a notification button, and a tab switch on the same screen.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tesla to rearrange the screens such that the start, notification buttons and tab switch are on the same screen. Doing so will not change the functionality of the buttons, and allow the user to conveniently locate the various buttons simultaneously in one screen, rather than navigating within mobile application. For more details regarding Rearrangement of Parts, see MPEP 2144.04. Tesla further teaches tab switch is displayed below the at least one of the start button and the deceleration button, and the notification button, thus fails to specifically teach the tab switch is displayed above the at least one of the start button and the deceleration button, and the notification button and the operation device is disposed in a cabin of the autonomous vehicle.
	However, Walker teaches the tab switch is displayed above the at least one of the start button and the deceleration button, and the notification button (pg 2: “The Windows taskbar has lived at the bottom of the screen since it was introduced. If you want to, you can change its location, letting you pin it to the top or side of your display.”, wherein “taskbar” corresponds to “tab switch” or the menu bar with categories, and Walker teaches the concept of positioning the “menu bar”, which corresponds to an example of tab switch, can be repositioned to the top part of the screen, thus consequently teaching the tab switch is displayed above the at least one of the start button and the deceleration button, and the notification button based on the user’s preferences).
	Walker is considered analogous to the claimed invention because it is reasonably pertinent to the problem of positioning of tab switch within the touch screen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the position of tab switch of Tesla and incorporate the teachings of Walker and position it at the top, based on the user’s preference, thus consequently teaching the tab switch is displayed above the at least one of the start button and the deceleration button, and the notification button. The concept of rearranging the position of tab switch within the touch screen based on the user’s preference, such as positioning it at the top edge as taught by Walker, is well known to increase user friendliness as it allows the user to easily locate the tab switch based on the user’s preference. Moreover, changing the position of the tab switch will not affect the functions, but simply the location within the display. Tesla in view of Walker fails to specifically teach wherein: the operation device is disposed in a cabin of the autonomous vehicle.
	However, Laskowsky teaches wherein: the operation device is disposed in a cabin of the autonomous vehicle (col 4 lines 30-42: “The interactive user interface 42 and controller 50 may be digitally interconnected with the memory (M), and may be configured to retrieve and execute such software applications in a manner that is known in the art. Likewise, the user interface 42 may include a liquid crystal display (LCD), a light emitting diode display (LED), an organic light emitting diode display (OLED) and/or any similar style display/monitor that may exist or that may be hereafter developed. In different embodiments, the user interface 42 may be a touch-sensitive screen of a navigation or infotainment system located in a center stack (not shown) of the vehicle 10, and/or of a cell phone or other portable electronic device as shown in FIG. 2”, wherein “the user interface 42 may be a touch-sensitive screen of a navigation or infotainment system located in a center stack (not shown) of the vehicle 10, and/or of a cell phone or other portable electronic device” indicates that the “infotainment system located in the vehicle” is capable of performing the “software applications” of the cell phone or other portable electronic device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the smart phone of Tesla with the infotainment located within the vehicle of Laskowsky to operate the software application, because they both perform the “execute such software applications in a manner that is known in the art” (Laskowski, col 4 lines 30-34) and capable of receiving user’s touch inputs. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view Walker and further in view of Laskowsky and further in view of Burkhalter (Customizing the menu Bar, hereinafter Burkhalter).

Regarding claim 10, Tesla in view of Walker and further in view of Laskowsky teaches the operation device for the autonomous vehicle according to claim 9, but fails to specifically teach wherein the notification button is displayed between the tab switch and one of the start button and the deceleration button.
However, Burkhalter teaches wherein the notification button is displayed between the tab switch and one of the start button and the deceleration button (pg 1: “The iPhone's Menu Bar at the bottom of the screen provides a means to access the most common applications across all Home Screens. While Apple's default choice of apps may be just fine for you, if you ever want different options then you can switch out the icons to meet your needs.
To exchange one of your Home Screen icons with an existing Menu Bar icon, just tap and hold on a MenuBar icon until the icon begins to shake. Then drag/drop the Menu Bar icon you want to remove from theBar to the Home Screen. This leaves three icons on the Bar.”, wherein Claim 9 teaches the tab switch positioned at the top of the screen, and Burkhalter teaches the concept of positioning commonly used apps/buttons at the bottom of the screen, “you ever want different options then you can switch out the icons to meet your needs”, which may be one of the start button and the deceleration button, at the bottom of the screen, thus consequently teaching the notification button is displayed between the tab switch and one of the start button and the deceleration button. Figure 5 from MacPherson [How to Customize Your Iphone Dock in IOS 15], which is the updated version of Burkhalter, is shown below is to provide a graphical figure of “menu bar” mentioned in Burkhalter).
Burkhalter is considered analogous to the claimed invention because it is reasonably pertinent to the problem of positioning of apps and buttons within the touch screen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the position of start button and the deceleration button of Tesla in view of Walker and further in view of Laskowsky and incorporate the teachings of Burkhalter and position it at the bottom, thus consequently teaching the notification button is displayed between the tab switch and one of the start button and the deceleration button. The concept of rearranging app or button positions within the touch screen based on the user’s preference, such as positioning “frequently used buttons” at the bottom of the display/screen as taught by Burkhalter, is well known to increase user friendliness as it allows the user to easily locate certain buttons based on his/her preferences. 


    PNG
    media_image9.png
    653
    334
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    653
    338
    media_image10.png
    Greyscale

Figure 5. (a) Removing app from dock/menu bar (b) Adding app to dock/menu bar

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 20180292829 A1) teaches control panel disposed on the dashboard of the vehicle which allows the user to input control to the autonomous vehicle, and comprises of “start” and “stop” buttons for starting and stopping the vehicle respectively.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668